Order entered January 9, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-12-01429-CV

                                     JIM SILLIMAN, Appellant

                                                V.

          LUXOR CONTRACTING, INC. D/B/A LUXOR STAFFING, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-01795

                                            ORDER
       The Court has before it appellant’s January 4, 2013 unopposed motion for admission pro

hac vice. The Court GRANTS the motion and DIRECTS the Clerk of the Court to add N. Reed

Silliman as counsel for appellant.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE